 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       FUNKO, LLC,
 8                           Plaintiff,
                                                       C18-1753 TSZ
 9         v.
                                                       MINUTE ORDER
10     LOOT CRATE, INC.,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)     Having reviewed the Notice of Bankruptcy filed on August 12, 2019,
14
     docket no. 21, the Court hereby STAYS this case pursuant to 11 U.S.C. § 362 pending
     further order.
15
         (2)     The parties shall file a Joint Status Report within fourteen (14) days of the
16 conclusion of bankruptcy proceedings or by March 31, 2020, whichever occurs earlier.

17          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 13th day of August, 2019.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
